84 So. 3d 402 (2012)
Juan SALMERON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-1664.
District Court of Appeal of Florida, Fourth District.
March 28, 2012.
Juan Salmeron, Miami, pro se.
No appearance required for appellee.
*403 PER CURIAM.
Juan Salmeron appeals the trial court's order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Salmeron raised five grounds in his motion, which the trial court denied for the reasons contained in the State's response, inclusive of all attachments. We affirm as to all claims and write only to address an issue raised in Salmeron's initial brief. While Salmeron is correct that the State's response failed to address his fourth claimregarding the trial court's alleged failure to orally adjudicate the defendant guilty of all countsthis claim is conclusively refuted by portions of the record attached to the State's response and incorporated into the order denying postconviction relief. We therefore affirm.
STEVENSON, GROSS and TAYLOR, JJ., concur.